1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                     )
11   MICHAEL JAMES MAYO,                             )    Case No. EDCV 19-0013-PA (JEM)
                                                     )
12                                 Petitioner,       )
                                                     )    ORDER SUMMARILY DISMISSING
13                   v.                              )    PETITION AND DENYING CERTIFICATE
                                                     )    OF APPEALABILITY
14   SAN BERNARDINO COUNTY, et al.,                  )
                                                     )
15                                 Respondents.      )
                                                     )
16

17                                               INTRODUCTION
18          On January 3, 2019, Michael James Mayo (“Petitioner”), a prisoner in state custody
19   proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254
20   (“Petition”).
21          Petitioner does not challenge the validity of his conviction or the length of his
22   sentence. Rather, he challenges the allegedly unconstitutional conditions of his
23   confinement. (Petition at 4-5.)1
24          Because Petitioner does not challenge the fact or duration of his confinement, his
25   claims are not cognizable on federal habeas review, and this action should be dismissed
26

27
            1
                The Court refers to the pages of the Petition as they are numbered by the CM/ECF
28
     system.
1    without prejudice to Petitioner re-filing his claims in a civil rights action pursuant to 42 U.S.C.
2    § 1983.
3                                              DISCUSSION
4           Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts
5    provides that a district court may summarily dismiss a habeas corpus petition before the
6    respondent files an answer, “[i]f it plainly appears from the face of the petition . . . that the
7    petitioner is not entitled to relief.” The notes to Rule 4 state: “‘a dismissal may be called for
8    on procedural grounds, which may avoid burdening the respondent with the necessity of
9    filing an answer on the substantive merits of the petition.’” See Boyd v. Thompson, 147
10   F.3d 1124, 1127-28 (9th Cir. 1998); White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989).
11          A district court will entertain a habeas petition “in behalf of a person in custody
12   pursuant to the judgment of a State court only on the ground that he is in custody in
13   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
14   “‘Federal law opens two main avenues to relief on complaints related to imprisonment: a
15   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act . . .
16   . , 42 U.S.C. § 1983. Challenges to the validity of any confinement or to particulars affecting
17   its duration are the province of habeas corpus.’” Hill v. McDonough, 547 U.S. 574, 579
18   (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam)).
19   “Traditionally, challenges to prison conditions have been cognizable only via [42 U.S.C.] §
20   1983 while challenges implicating the fact or duration of confinement must be brought
21   through a habeas petition.” Docken v. Chase, 393 F.3d 1024, 1026 (9th Cir. 2004); see
22   also Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (a civil rights action under § 1983 “is a
23   proper remedy for a state prisoner who is making a constitutional challenge to the conditions
24   of his prison life, but not to the fact or length of his custody”); Badea v. Cox, 931 F.2d 573,
25   574 (9th Cir. 1991) (prisoner should challenge “legality or duration” of confinement in
26   habeas corpus proceeding and challenge conditions of confinement in civil rights action).
27          On the face of the Petition it is clear that Petitioner’s claims do not challenge the fact
28   or duration of his confinement. Accordingly, his claims are not cognizable on federal

                                                      2
1    habeas review and the Petition should be dismissed without prejudice to Petitioner filing a
2    civil rights complaint pursuant to 42 U.S.C. § 1983.
3                                  CERTIFICATE OF APPEALABILITY
4           Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
5    issue or deny a certificate of appealability when it enters a final order adverse to the
6    applicant.”
7           The Court has found that the Petition should be dismissed without prejudice. For the
8    reasons stated above, the Court concludes that Petitioner has not made a substantial
9    showing of the denial of a constitutional right, as is required to support the issuance of a
10   certificate of appealability. See 28 U.S.C. § 2253(c)(2).
11                                               ORDER
12          IT IS ORDERED that (1) the Petition is dismissed without prejudice; and (2) a
13   certificate of appealability is denied.
14

15   DATED: January 28, 2019
                                                             PERCY ANDERSON
16                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
